          Case 5:19-cv-00200-KGB Document 9 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

LAWRENCE WALLS                                                                          PLAINTIFF

v.                               Case No. 5:19-cv-00200-KGB

JEREMY CROSBY, Detective                                                             DEFENDANT


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Lawrence Walls’s complaint is dismissed without prejudice. The relief sought is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 28th of January, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
